NOT FOR PUBLICATION WITHOUT THE
                       APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-1706-16T4

U.S. BANK NATIONAL ASSOCIATION
as Trustee for GSR 2006-6F,

        Plaintiff-Appellant,

v.

GERALDINE WISHNIA, BRUCE WISHNIA,
a/k/a BRUCE J. WISHNIA, 148
PLEASANTVILLE ROAD LLC, PARADIGM
CREDIT CORP, SEDONA CAPITAL, LTD.,
and T. GARY GUTJAHR,

        Defendants-Respondents,

and

MORTGAGE ELECTRONIC REGISTRATION
SYSTEM INC. ("MERS") AS NOMINEE
FOR COUNTRYWIDE BANK, N.A., and
STATE OF NEW JERSEY,

     Defendants.
____________________________________

              Argued May 17, 2018 – Decided September 7, 2018

              Before    Judges    Simonelli,     Haas    and   Gooden
              Brown.

              On appeal from Superior Court of New Jersey,
              Chancery Division, Morris County, Docket No.
              F-047973-10.
            David F. Pustilnik (Winston & Strawn, LLP) of
            the Illinois State bar, admitted pro hac vice,
            argued the cause for appellant (Winston &
            Strawn, LLP, attorneys; Heather E. Saydah on
            the briefs).

            Jaimee L. Katz Sussner argued the cause for
            respondents Paradigm Credit Corp. and Sedona
            Capital Ltd. (Sills Cummis & Gross, PC,
            attorneys; Jaimee L. Katz Sussner and Michael
            S. Carucci, on the brief).

            Carey A. Aquilina argued the cause for
            respondents Geraldine Wishnia, Bruce J.
            Wishnia and 148 Pleasantville Road, LLC
            (Eugene P. Brinn, attorney, joins in the brief
            of respondents Paradigm Credit Corp. and
            Sedona Capital Ltd.).

            Edward Rogan & Associates, LLC, attorneys for
            respondent T. Gary Gutjahr (Edward T. Rogan,
            of counsel; Celia S. Bosco, on the brief).

PER CURIAM

      Plaintiff U.S. Bank National Association appeals from the

September    16,   2016   Chancery   Division   order   granting   summary

judgment to defendants Paradigm Credit Corp. and Sedona Capital,

LTD. (collectively, the Paradigm defendants), and dismissing its

foreclosure complaint with prejudice.      Plaintiff also appeals from

the   December     2,     2016   order   denying    their    motion     for

reconsideration.     We affirm.

      We derive the following facts from evidence submitted by the

parties in support of, and in opposition to, the summary judgment




                                     2                             A-1706-16T4
motion, viewed in the light most favorable to plaintiff.                          Brill

v. Guardian Life Ins. Co., 142 N.J. 520, 523 (1995).

       On March 29, 2006, Bruce and Geraldine Wishnia executed a

promissory note to Countrywide Bank, N.A., for the sum of $2

million.      To secure the note, the Wishnias executed a mortgage

(the   first    mortgage)    on    the    same    date    in     favor    of   Mortgage

Electronic     Registration       Systems,      Inc.    (MERS),    as     nominee    for

Countrywide, encumbering property located on Pleasantville Road

in Harding, New Jersey.           The first mortgage was recorded on April

18, 2006 in the Morris County Clerk's Office in mortgage book

20479, page 134.

       On May 1, 2006, the Wishnias executed a second promissory

note to Countrywide for the sum of $1 million.                      To secure that

note, the Wishnias executed a mortgage (the second mortgage) on

the    same   date   in   favor    of    MERS    as    nominee    for     Countrywide,

encumbering the same property.                  On May 11, 2006, the second

mortgage was recorded in the Morris County Clerk's Office in

mortgage book 20507, page 1574.

       On February 5, 2007, the Wishnias executed a third promissory

note to Countrywide for the sum of $1.5 million.                         To secure the

note, the Wishnias executed a mortgage (the third mortgage) on the

same date in favor of MERS as nominee for Countrywide, encumbering

the same property.        On February 21, 2007, the third mortgage was

                                          3                                     A-1706-16T4
recorded in the Morris County Clerk's Office in mortgage book

20749, page 0508.

      On March 15, 2007, MERS executed a Discharge of Mortgage,

which was recorded on April 3, 2007, that "canceled and void[ed]"

"[a] certain mortgage dated [May 1, 2006]" "to secure payment of

[$2 million dollars]" and "recorded . . . in mortgage book . . .

20479 on page 134."       Although the discharge referenced the date

of the second mortgage, it identified the amount and recording

information of the first mortgage. As a result, the first mortgage

was cancelled.

      On March 14, 2013, MERS executed a           second Discharge of

Mortgage,    cancelling    the      third   mortgage.     The   discharge

acknowledged receipt of "full payment and satisfaction of the

same," and was recorded on March 26, 2013, in mortgage book 22285,

page 0470.    On January 9, 2014, MERS executed a third Discharge

of   Mortgage,   cancelling   the    second   mortgage.   The   discharge

acknowledged that "the [m]ortgage has been [paid in full] or

otherwise [satisfied]" and was recorded on January 10, 2014 in

mortgage book 22481, page 1328.

      On September 21, 2010, intending to assign the first mortgage

that had been discharged on March 15, 2007, MERS assigned to

plaintiff the mortgage recorded on May 11, 2006, in mortgage book

20507, page 1574, in the amount of $1 million dollars, which

                                      4                           A-1706-16T4
information corresponded with the second mortgage.                 The assignment

was recorded on January 26, 2011.                   At that time, the second

mortgage had not yet been discharged.

     After the assignment, on September 30, 2010, plaintiff filed

a foreclosure complaint, and on November 8, 2010, recorded a lis

pendens in the county clerk's office in Book 21660, page 716, due

to the Wishnia's failure to make payments on the first mortgage

on April 1, 2010 and thereafter.             The foreclosure complaint listed

the date and amount of the first mortgage, but the recording

information of the second mortgage.             The corresponding lis pendens

listed the date and recording information of the second mortgage

and had no indicators of the first mortgage.

     Attached to the foreclosure complaint was a certification of

counsel, certifying that a title search of the public records was

made for the purpose of identifying any lien holders or interested

persons or entities with an interest in the property.                     However,

the foreclosure complaint did not plead or otherwise disclose that

the first mortgage had, in fact, been discharged on March 15,

2007.   On   December      20,   2013,       the    foreclosure    complaint    was

dismissed without prejudice for lack of prosecution.

     After   all   three    mortgages        were    discharged,    the   Wishnias

conveyed title to their property, by deed dated July 30, 2014 and

recorded on September 8, 2014, to their wholly owned entity, 148

                                         5                                 A-1706-16T4
Pleasantville Road LLC (148 Pleasantville).       On that same date,

148 Pleasantville executed two promissory notes totaling $1.8

million in favor of the Paradigm defendants, secured by a first

priority mortgage in the amount of $1.8 million (the Paradigm

mortgage) encumbering the same property.        The Paradigm mortgage

was recorded on September 8, 2014.

     On July 7, 2015, plaintiff moved to reinstate the foreclosure

complaint.   In a November 9, 2015 order, the motion judge granted

plaintiff's motion, in part, allowing plaintiff to reinstate the

foreclosure action and "correct the recording information for the

[m]ortgage" contained in the complaint and the lis pendens, nunc

pro tunc. However, the judge denied plaintiff's requests to vacate

the discharge of the first mortgage, reinstate the first mortgage,

reform the lis pendens and reform the assignment of the first

mortgage.

     Nevertheless, on November 23, 2015, plaintiff's counsel sent

a letter to the judge requesting an amended order to clarify the

November 9, 2015 order.    The amended order that was submitted to

and signed by the judge on November 25, 2015, permitted plaintiff

to "memorialize the reformation of the [l]is [p]endens recorded

on November 8, 2010 . . . and the reformation of the Assignment

of   Mortgage   recorded   on   January   26,   2011[,]"   in    direct

contravention of the November 9, 2015 order.

                                  6                             A-1706-16T4
      Upon   discovering      the    discrepancy,     the    Wishnias       moved    to

vacate the amended order.           In defense of his actions, plaintiff's

counsel certified that it was not his "intention" to "mislead" the

court by altering the relief that was granted but rather "a mistake

or . . . simply working too fast."            On August 15, 2016, the judge

entered    an    order    vacating    the    November      25,    2015     order    and

reinstating the November 9, 2015 order.               Additionally, the judge

ordered the Morris County Clerk to discharge the November 25, 2015

order from the "mortgage book . . . and to expunge and remove same

from the public record . . . ."

      On June 7, 2016, plaintiff filed an amended foreclosure

complaint seeking, among other things, an order declaring the

discharge of the first mortgage null and void, reinstating the

first mortgage, and granting the first mortgage lien priority as

of   the   original      recording   date    of    April    18,    2006,    over    all

subsequent      creditors,    including      the   Paradigm       defendants.        On

August 22, 2016, plaintiff filed a "[s]pecial [l]is [p]endens" to

provide notice of its efforts to foreclose on the first mortgage,

despite the court's order to the contrary.

      On August 2, 2016, the Paradigm defendants moved to dismiss

plaintiff's amended complaint, or, in the alternative, for summary

judgment.       In a supporting certification, the managing member of

the Paradigm defendants certified that prior to closing, the

                                         7                                    A-1706-16T4
Paradigm defendants ordered a title commitment and title search

of the property, which was performed by First American Title

Insurance    Company     (First   American).   According     to    the

certification, the search did not "disclose the existence of any

mortgages, lis pendens, or other interests held by or on behalf

of [p]laintiff . . . ."       Thus, the Paradigm defendants had no

"notice or knowledge that [p]laintiff may have a mortgage, lien

or any other interest in the [p]roperty until long after they

advanced and closed the Paradigm loan, and after [p]laintiff filed

its motion to re-open this action . . . ."

     On September 16, 2016, following oral argument, Judge Stephan

C. Hansbury issued an oral decision, granting summary judgment to

the Paradigm defendants and dismissing the foreclosure complaint

with prejudice.        Judge Hansbury determined that the Paradigm

defendants "w[ere] entitled to rely upon the title search and they

did so."    The judge explained that he had "read through the title

search very carefully[,]" and "[t]here [was] not one, single thing

in that title search that would put [the Paradigm defendants] on

notice that there w[ere] subsequent loans . . . ."         Therefore,

according to the judge, the Paradigm defendants had "every right

to rely upon [the title search] in issuing a substantial mortgage"

as there was "absolutely no notice."



                                   8                          A-1706-16T4
     Judge Hansbury also determined that "[t]his [was] one of

those cases where laches, estoppel, and unclean hands" prohibited

"plaintiff from proceeding further in a mortgage proceeding."                  The

judge pointed out that once plaintiff discovered there was no

mortgage, "which it had to, pretty quickly," rather than moving

"to reinstate the mortgage[,]" plaintiff "did nothing for five

years and then tried to mislead the [c]ourt."                    Judge Hansbury

explained that plaintiff "had no business filing" the foreclosure

complaint because "there was no recorded mortgage."               Acknowledging

responsibility for not reading the order more "carefully" before

signing   it,   the    judge    found     it    "completely    outrageous"    that

plaintiff would submit an amended order granting it something

"[it] didn't earn."

     The judge also rejected plaintiff's request for additional

discovery, noting that plaintiff's assertion that it "might come

up with something" during discovery was mere "speculation[.]"

Judge   Hansbury      concluded    that       despite   the   "unavoidable"    and

undeserved      benefit    to     the     Wishnias,      "plaintiff's   conduct

justifie[d]     saying,   you     lost    your    opportunity,    through     your

inattention and you're, therefore, barred from proceeding against

this property, now and forevermore, laches, estoppel, unclean

hands, period, end of story."            The judge entered a memorializing

order on the same date.

                                          9                              A-1706-16T4
       On September 28, 2016, plaintiff moved for reconsideration

of the summary judgment order pursuant to Rule 4:49-2 and an order

to show cause to stay the dissolution of its lis pendens pending

the disposition of its motion.          On December 2, 2016, Judge Robert

J.    Brennan   entered    an   order    denying   plaintiff's    motion   for

reconsideration and granting the Paradigm defendants' cross-motion

to discharge and cancel plaintiff's special lis pendens.              In his

statement of reasons, Judge Brennan determined that plaintiff did

not meet "the standard set forth in D'Atria v. D'Atria."1                  Like

Judge Hansbury, Judge Brennan rejected plaintiff's argument "that

further discovery may show that [the Paradigm defendants] had

'inquiry notice' or 'constructive notice,'" and reiterated that

the Paradigm defendants were "entitled to rely on the clear title

search" and were entitled to "bona fide purchasers status[.]"

Judge Brennan agreed "that there was not one item on the title

search that would put [the] Paradigm [defendants] on notice of any

issues with the title."

       In   rejecting     plaintiff's    assertion   that   his   attorney's

"improper conduct" may have impacted the decision, Judge Brennan

explained that

             [t]he decision was based on the law of
             priorities.      Mortgage  priorities are
             []generally governed in New Jersey by our

1
    242 N.J. Super. 392 (Ch. Div. 1990).

                                        10                            A-1706-16T4
          recording statutes. [N.J.S.A.] 46:26A-1 to -
          12.      New   Jersey   is   a   "race-notice"
          jurisdiction, meaning that when two parties
          are competing for priority over each other's
          mortgage, the party that recorded its mortgage
          first will normally prevail, so long as that
          party did not have actual knowledge of the
          other party's previously-acquired interest.
          Sovereign Bank v. Gillis, 432 N.J. Super. 36,
          43 (App. Div. 2013).    Further, "lenders and
          other parties are generally charged with
          constructive notice of instruments that are
          properly recorded." [Ibid.]

               Here, Paradigm . . . was a bona [fide]
          purchaser lender who had no notice of the
          plaintiff's mortgage. Paradigm did not have
          actual notice of plaintiff's discharged
          mortgage, and the mortgage was discharged, so
          Paradigm did not have constructive notice.
          Plaintiff's loan had been discharged in 2007,
          and it was not until 2015 that plaintiff
          sought to remedy the fatal discharge. As a
          result, . . . plaintiff was barred by laches
          and estoppel to have their mortgage reinstated
          with priority over Paradigm.

This appeal followed.

     On appeal, plaintiff argues the court erred in granting the

Paradigm defendants summary judgment and denying its motion for

reconsideration.   We disagree.

     We review a grant of summary judgment applying the same

standard used by the trial court. Steinberg v. Sahara Sam's Oasis,

LLC, 226 N.J. 344, 366 (2016).     That standard is well-settled.

          [I]f the evidence of record—the pleadings,
          depositions, answers to interrogatories, and
          affidavits—"together  with   all  legitimate
          inferences therefrom favoring the non-moving

                                  11                         A-1706-16T4
          party, would require submission of the issue
          to the trier of fact," then the trial court
          must deny the motion."    On the other hand,
          when no genuine issue of material fact is at
          issue and the moving party is entitled to a
          judgment as a matter of law, summary judgment
          must be granted.

          [Ibid.    (quoting R. 4:46-2(c)).]

     In order to defeat summary judgment, a party must present

"competent evidential material" beyond mere "speculation" and

"fanciful arguments[.]"       Merchs. Express Money Order Co. v. Sun

Nat'l Bank, 374 N.J. Super. 556, 563 (App. Div. 2005).                  When

incomplete discovery "is raised as a defense to a motion for

summary judgment, that party must establish that there is a

likelihood   that   further   discovery   would   supply   the    necessary

information."   J. Josephson, Inc. v. Crum & Forster Ins. Co., 293

N.J. Super. 170, 204 (App. Div. 1996). Normally, "summary judgment

should not be granted when discovery is incomplete."             Oslacky v.

Borough of River Edge, 319 N.J. Super. 79, 87 (App. Div. 1999).

However, if "summary judgment turns on a question of law, or if

further factual development is unnecessary in light of the issues

presented, then summary judgment need not be delayed."               United

Sav. Bank v. State, 360 N.J. Super. 520, 525 (2003).

     Further, we have determined that reconsideration

          is not appropriate merely because a litigant
          is dissatisfied with a decision of the court
          or wishes to reargue a motion, but should be

                                   12                               A-1706-16T4
            utilized only for those cases which fall into
            that narrow corridor in which either 1) the
            [c]ourt has expressed its decision based upon
            a palpably incorrect or irrational basis, or
            2) it is obvious that the [c]ourt either did
            not consider, or failed to appreciate the
            significance    of    probative,    competent
            evidence.

            [Palombi v. Palombi, 414 N.J. Super. 274, 288
            (App. Div. 2010) (citation omitted).]

     We will not disturb a trial judge's denial of a motion for

reconsideration absent a clear abuse of discretion.         Pitney Bowes

Bank, Inc. v. ABC Caging Fulfillment, 440 N.J. Super. 378, 382

(App.   Div.   2015).   An   "abuse    of   discretion   only   arises    on

demonstration of 'manifest error or injustice[,]'" Hisenaj v.

Kuehner, 194 N.J. 6, 20 (2008) (quoting State v. Torres, 183 N.J.

554, 572 (2005)), and occurs when the trial judge's decision is

"made without a rational explanation, inexplicably departed from

established policies, or rested on an impermissible basis."          Milne

v. Goldenberg, 428 N.J. Super. 184, 197 (App. Div. 2012) (quoting

Flagg v. Essex Cty. Prosecutor, 171 N.J. 561, 571 (2002)).

     Applying these standards, like Judges Hansbury and Brennan,

we reject plaintiff's arguments and affirm substantially for the

reasons expressed in Judge Hansbury's oral opinion and Judge

Brennan's written statement of reasons.           We add the following

comments.



                                  13                               A-1706-16T4
        "Generally speaking, and absent any unusual equity, a court

should decide a question of title . . . in the way that will best

support and maintain the integrity of the recording system."

Palamarg Realty Co. v. Rehac, 80 N.J. 446, 453 (1979).                  The

underlying purpose of the New Jersey Recording Act (Recording Act)

is "to compel the recording of instruments affecting title, for

the ultimate purpose of permitting purchasers to rely upon the

record title and to purchase and hold title . . . with confidence."

Ibid. (quoting Donald B. Jones, The New Jersey Recording Act -- A

Study of its Policy, 12 Rutgers L. Rev. 328, 329-30 (1957)).

        The Recording Act provides, in pertinent part, that "[a]ny

recorded document affecting the title to real property is . . .

notice to all subsequent . . . mortgagees . . . of the execution

of the document recorded and its contents."            N.J.S.A. 46:26A-

12(a).       A mortgage "shall be of no effect against subsequent

.   .    .   bona   fide    purchasers   and   mortgagees   for   valuable

consideration without notice and whose conveyance or mortgage is

recorded, unless that conveyance is evidenced by a document that

is first recorded."        N.J.S.A. 46:26A-12(c).

        "By those enactments, New Jersey is considered a 'race-

notice' jurisdiction, which means that as between two competing

parties the interest of the party who first records the instrument

will prevail so long as that party had no actual knowledge of the

                                    14                             A-1706-16T4
other party's previously-acquired interest."                 Cox v. RKA Corp.,

164 N.J. 487, 496 (2000).         It is the duty of the mortgagee to "see

to it that his instrument is properly recorded . . . ."                  Sec. Pac.

Fin. Corp. v. Taylor, 193 N.J. Super. 434, 444 (Ch. Div. 1984).

       "As a corollary to that rule, parties are generally charged

with    constructive     notice    of    instruments        that   are    properly

recorded."    Cox, 164 N.J. at 496.            "In the context of the race

notice statute, constructive notice arises from the obligation of

a claimant of a property interest to make reasonable and diligent

inquiry as to existing claims or rights in and to real estate."

Friendship Manor, Inc. v. Greiman, 244 N.J. Super. 104, 108 (App.

Div. 1990).      However, a subsequent mortgagee "will be bound only

by those instruments which can be discovered by a 'reasonable'

search of the particular chain of title."                  Palamarg, 80 N.J. at

456.

       N.J.S.A. 17:46B-9 provides, in pertinent part, that "[n]o

policy or contract of title insurance shall be written unless and

until the title insurance company has . . . conducted a reasonable

examination of the title . . . ."                   In Sonderman v. Remington

Constr. Co., Inc., 127 N.J. 96 (1992), our Supreme Court affirmed

its "commitment to the proposition that 'a purchaser should be

charged   only    with   such     notice     from    the   records   as    can    be

ascertained by a reasonable search of those records . . . .'" Id.

                                        15                                 A-1706-16T4
at 109 (quoting Jones, 12 Rutgers L. Rev. at 335).               To require "a

purchaser . . . to search not only the book of deeds . . . but

also all dockets and records for liens on real estate" is "at odds

with current searching practice[,]" and the Court "perceive[d] no

reason to impose a greater responsibility on title searchers than

is imposed by standard practice."             Id. at 110.

     Thus, "[a] purchaser or mortgagee for value without notice,

actual or constructive, acquires a title or lien interest free

from all latent equities existing in favor of third persons.

Howard v. Diolosa, 241 N.J. Super 222, 232 (App. Div. 1990).

However, "[i]f a purchaser or lienor is faced with extraordinary,

suspicious, and unusual facts which should prompt an inquiry, it

is equivalent to notice of the fact in question."                Ibid.

     Here, there is no question that the Paradigm defendants

constitute bona fide purchasers for value.                   The title search

conducted by First American clearly revealed that the subject

property   had    no    existing   liens,     lis   pendens,    or    foreclosure

complaints      and    constituted   a    "reasonable       search"    under   the

guidance   of    Palamarg.      In   fact,     when   the    title    search   was

conducted, all three mortgages had been discharged, the discharges

had been duly recorded, and the foreclosure complaint had been

dismissed for lack of prosecution.            The Paradigm defendants would

not have been aware of any interest plaintiff claims to have had

                                         16                               A-1706-16T4
in the property and were justifiably permitted to rely upon the

title search inasmuch as there were no extraordinary, suspicious,

or unusual facts to prompt any further inquiry.          Rather, there

were    three   prior   mortgages   with   three   recorded   discharges

cancelling all three mortgages.

       Plaintiff contends that because they were not the negligent

party and did not mistakenly discharge the first mortgage, their

mortgage should still receive priority over the Paradigm mortgage.

In Heyder v. Excelsior Bldg. Loan Ass'n, 42 N.J. Eq. 403 (E. & A.

1886), the court held that "[c]ancellation of a mortgage on the

record is only prima facie evidence of its discharge, and it is

left to the owner making the allegation to prove the canceling to

have been done by fraud, accident or mistake."       Id. at 407.      "Such

proof being made, the mortgage will be established, even against

subsequent purchasers or mortgagees without notice."          Ibid.

       Thus,


           [b]etween a mortgagee, whose mortgage has been
           discharged of record, solely through the
           unauthorized act of another party, and a
           purchaser who buys the title in the belief,
           induced by such cancellation, that the
           mortgage is satisfied and discharged, the
           equities are balanced, and the rights, in the
           order of time, must prevail. The lien of the
           mortgage must remain, despite the apparent
           discharge.

           [Id. at 407-08.]

                                    17                             A-1706-16T4
However, "[i]f, through his negligence, the record is permitted

to give notice to the world that his claim is satisfied, he cannot,

in the face of his own carelessness, have his mortgage enforced

against a bona fide purchaser, taking his title on the faith that

the registry is discharged."        Id. at 408.

     Here, plaintiff cannot hide behind the mistakes of others

while it sat idly by and did nothing for almost five years before

attempting to rectify the error, and was, in fact, complicit in

perpetuating the error.        The assignment to plaintiff of what was

purportedly    the   first   mortgage,      but   was   instead   the    second

mortgage, occurred on September 21, 2010, and went undetected by

plaintiff.     Plaintiff     then   filed    a    foreclosure   complaint      on

September 30, 2010, and recorded a lis pendens on November 8,

2010, both containing fatal errors, after plaintiff's attorney

certified that a title search was conducted.                 It was not until

almost five years later and one year after the Paradigm defendants

issued a mortgage on the property that plaintiff finally attempted

to rectify the error.

     Moreover, the equitable doctrine of laches bars a party from

bringing   a   claim   when,    like    plaintiff,      it   engages    in   "an

'unexplainable and inexcusable delay' in exercising a right, which

results in prejudice to another party."            Fox v. Millman, 210 N.J.


                                       18                               A-1706-16T4
401, 417 (2012) (quoting Cty. of Morris v. Fauver, 153 N.J. 80,

105 (1998)).      Unlike the periods prescribed in a statute of

limitations,      the      time        constraints        for     laches         are

characteristically flexible, not fixed.             Lavin v. Bd. of Educ. of

Hackensack, 90 N.J. 145, 151 (1982). However, although the purpose

of   applying   the   doctrine    of    "laches     is    to   discourage     stale

claims[,]" Fauver, 153 N.J. at 105, "[t]he application of laches

. . . requires more than 'mere' passage of time."                     Chance v.

McCann, 405 N.J. Super. 547, 568 (App. Div. 2009).

      Nonetheless,      "[l]aches      may   only    be    enforced   when       the

delaying party had sufficient opportunity to assert the right in

the proper forum and the prejudiced party acted in good faith

believing that the right had been abandoned."              Knorr v. Smeal, 178

N.J. 169, 181 (2003).       The key factors we consider to determine

whether to apply laches are "the length of the delay, the reasons

for the delay, and the 'changing conditions of either or both

parties during the delay.'"            Ibid. (quoting Lavin, 90 N.J. at

152). To be sure, "[t]he core equitable concern in applying laches

is whether a party has been harmed by the delay."                Ibid.   To that

end, whether laches applies depends on "the facts of the particular

case and is a matter within the sound discretion of the trial

court."   Mancini v. Twp. of Teaneck, 179 N.J. 425, 436 (2004)



                                       19                                   A-1706-16T4
(quoting Garrett v. Gen. Motors Corp., 844 F.2d 559, 562 (8th Cir.

1988)).

     Similarly,   "[t]he   essential   principle   of   the   policy    of

estoppel . . . is that one may, by voluntary conduct, be precluded

from taking a course of action that would work injustice and wrong

to one who with good reason and in good faith has relied upon such

conduct."   Middletown Twp. Policeman's Benevolent Ass'n Local No.

124 v. Twp. of Middletown, 162 N.J. 361, 367 (2000) (quoting Summer

Cottagers' Ass'n of Cape May v. City of Cape May, 19 N.J. 493,

503-04 (1955)).    Equitable estoppel "is designed to ensure that

the loss is borne by the party who 'made the injury possible or

could have prevented it.'"    First Union Nat'l Bank v. Nelkin, 354

N.J. Super. 557, 568 (App. Div. 2002) (quoting Foley Mach. Co. v.

Amland Contractors, Inc., 209 N.J. Super. 70, 75 (App. Div. 1986)).

Equitable estoppel does not require evidence of fraudulent intent;

rather the doctrine applies if the conduct "works an unjust or

inequitable result to the person it was designed to influence[.]"

Hendry v. Hendry, 339 N.J. Super. 326, 336 (App. Div. 2001)

(quoting Chrisomalis v. Chrisomalis, 260 N.J. Super. 50, 55 (App.

Div. 1992)) .

     Thus, "as between two innocent parties[,] equity will visit

the loss upon the one by whose act the injury first could have

been avoided."    Global Am. Ins. Managers v. Perera Co., 137 N.J.

                                 20                              A-1706-16T4
Super. 377, 388 (Ch. Div. 1975), aff'd o.b., 144 N.J. Super. 24

(App. Div. 1976).     In short, to establish equitable estoppel, a

party must show another engaged in conduct, either intentionally

or under circumstances that induced reliance and, relying on that

conduct, the person acted or changed a position to his or her

detriment.    Miller v. Miller, 97 N.J. 154, 163 (1984).

     "[T]he    doctrine   of     unclean   hands    may    be   considered

simultaneously with estoppel to help ensure justice and to protect

the integrity of the courts."       Heuer v. Heuer, 152 N.J. 226, 238

(1998).   The essence of the doctrine is that "[a] suitor in equity

must come into court with clean hands and he must keep them clean

after his entry and throughout the proceedings."                Borough of

Princeton v. Bd. of Chosen Freeholders of Mercer, 169 N.J. 135,

158 (2001) (alteration in original) (quoting A. Hollander & Son,

Inc. v. Imperial Fur Blending Corp., 2 N.J. 235, 246 (1949)).           The

doctrine "gives expression to the equitable principle that a court

should not grant relief to one who is a wrongdoer with respect to

the subject matter in suit."      Ibid. (quoting Faustin v. Lewis, 85

N.J. 507, 511 (1981)).       Application of the doctrine rests within

the sound discretion of the trial court.         Heuer, 152 N.J. at 238.

     Here, we discern no abuse of discretion in Judge Hansbury's

application   of   laches,     estoppel,   and   unclean   hands   to   bar

plaintiff's claims.    Plaintiff had ample time and opportunity to

                                   21                              A-1706-16T4
rectify the error.    Its failure to do so was inexcusable and

detrimental to the Paradigm defendants, which acted in reliance

on a title search that, due to plaintiff's acts and omissions,

deemed the property free from any encumbrances.   To the extent we

have not addressed a particular argument advanced by plaintiff,

it is because either our disposition makes it unnecessary or the

argument was without sufficient merit to warrant discussion in a

written opinion.   R. 2:11-3(e)(1)(E).

    Affirmed.




                               22                          A-1706-16T4